Exhibit 10.1

Settlement Agreement

THIS SETTLEMENT AGREEMENT is made and entered into by Accentia
Biopharmaceuticals, Inc. (“Accentia”) and the entities that are listed in the
Table below and have signed this Agreement (the “Whitebox Holders”)

RECITAL:

WHEREAS, the Whitebox Holders have notified Accentia of multiple events of
default arising out of the timing and payment of monthly redemption payments and
interest payments required on March 1, 2008 and April 1, 2008 (the “Payments”)
in accordance with the Securities Purchase Agreement dated February 28, 2007
(the “Purchase Agreement”) and under the 8% Secured Convertible Debenture Due
February 28, 2011 (the “Debenture”); and

WHEREAS, Accentia has notified the Undersigned that Accentia believes that the
manner and timing of such Payments were appropriate and complied with the
requirements of the Purchase Agreement and the Debentures, and accordingly
Accentia believes no events of default exist or existed; and

WHEREAS, Accentia and the Undersigned wish to enter into the agreements set
forth below:

NOW, THEREFORE, in consideration of the promises made herein and other good and
valuable consideration in hand received, Accentia and the Undersigned hereby
agree as follows:

 

  1. Accentia agrees that in settlement of the matters discussed herein on the
Settlement Date as defined herein it will, in its sole discretion, either a) pay
to the Whitebox holders, pro rata based on the following Table, an aggregate of
$500,000.00 or b) issue and cause to be delivered to the Undersigned the shares
of Accentia common stock totaling 186,726 shares as set forth in the following
Table. For purposes hereof, the Settlement Date shall mean June 3, 2008 which
date shall be extended for the number of trading days during such period in
which (i) trading in the Common Stock of Accentia is suspended by any Trading
Market, or (ii) Registration Statement No. 333-149045 (the Registration
Statement”) is not effective or the prospectus included in the Registration
Statement may not be used by the Purchasers for the resale of the shares
registered there under, in the event that the Settlement Date is later than
June 3, 2008 the interest rate on the Debenture will immediately accelerate to
16% and continue to accrue until the Settlement payment is made. The shares of
common stock, if the Company elects to issue them in lieu of the cash payment,
shall be unregistered and accordingly will bear Accentia’s standard SEC
restrictive legend as to transfer.

 

Page 1 of 3



--------------------------------------------------------------------------------

TABLE

 

Whitebox
Convertible
Arbitrage
Partners LP

  GPC LIX,
LLC   Guggenheim
Portfolio
Company
XXI, LLC   Whitebox
Hedged High
Yield Partners,
LP   Whitebox
Intermarket
Partners, LP   TOTALS 61,614   14,622   8,732   87,676   14,622   186,726

 

  2. The Whitebox Holders agree that they have accepted the notices and Payments
made by the Company to the Whitebox Holders for all periods through the date
below as timely and otherwise in accordance with the terms of the Purchase
Agreement and Debenture.

 

  3. This Settlement Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
without regard to the laws that might otherwise govern under principles of
conflict of laws applicable thereto.

 

  4. This Settlement Agreement constitutes the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.

IN WITNESSETH WHEREOF, this Settlement Agreement has been executed and delivered
by the Undersigned and Accentia as of the      day of May, 2008.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:  

/s/    Alan M. Pearce

Name:   Alan M. Pearce Its:   Chief Financial Officer

WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP

By:  

/s/    Jonathan Wood

Name:   Whitebox Convertible Arbitrage Partners, LP  
Whitebox Convertible Arbitrage Advisors LLC   Whitebox Advisors LLC Its:   Chief
Operating Officer/Director

 

Page 2 of 3



--------------------------------------------------------------------------------

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP By:  

/s/    Jonathan Wood

Name:   Whitebox Hedged High Yield Partners, LP   Whitebox Hedged High Yield
Advisors LLC   Whitebox Advisors LLC Its:   Chief Operating Officer/Director
WHITEBOX INTERMARKET PARTNERS, LP By:  

/s/    Jonathan Wood

Name:   Whitebox Intermarket Partners, LP   Whitebox Intermarket Advisors LLC  
Whitebox Advisors LLC Its:   Chief Operating Officer/Director GUGGENHEIM
PORTFOLIO COMPANY XXI, LLC By:  

/s/    Jonathan Wood

Name:   Guggenheim Portfolio Company XXI, LLC   Guggenheim Advisors LLC  
Whitebox Advisors LLC Its:   Chief Operating Officer/Director GPC LIX, LLC By:  

/s/    Jonathan Wood

Name:   GPC LIX, LLC   Guggenheim Advisors LLC   Whitebox Advisors LLC Its:  
Chief Operating Officer/Director PANDORA SELECT PARTNERS, LP By:  

/s/    Jonathan Wood

Name:   Pandora Select Partners, LP   Pandora Select Advisors LLC   Whitebox
Advisors LLC Its:   Chief Operating Officer/Director WHITEBOX SPECIAL
OPPORTUNITY SERIES B PARTNERS, LP By:  

/s/    Jonathan Wood

Name:   Whitebox Special Opportunities Partners, LP – Series B   Whitebox
Special Opportunities Advisors LLC   Whitebox Advisors LLC Its:   Chief
Operating Officer/Director

 

Page 3 of 3